10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.: 2:12-cr-00004-APG-GWF
Plaintiff ORDER DENYING MOTION TO
VACATE
v.
[ECF No. 1608]
JERMAINE SMITH,
Defendant

 

 

 

 

The defendant, Jermaine Smith, moves to modify his sentence, Which 1 imposed in early
2015, pursuant to 28 U.S.C. §2255. As correctly noted by the govemment, the present motion is
a successive §2255 motion for Which Smith has not obtained an order from the court of appeals

authorizing me to consider the motion. Accordingly, I Will deny the motion.

Background

On October 21, 2014, the defendant, Jermaine Smith, pleaded guilty to participating in a
Racketeer Influenced Corrupt Organization in violation of 18 U.S.C. §1962(c) and 1963. l
sentenced Smith on April 9, 2015, and signed the Judgment in a Criminal Case on April 22,
2015. Smith did not appeal his conviction.

On May 23, 2016, Smith filed his first §2255 motion by depositing it into the mail. l
denied the motion as untimely, as it Was filed more than a year after Smith’s conviction became
final. I also declined his request for a certificate of appealability. Smith did not appeal the

denial of that motion. On August 9, 2018, Smith filed the motion now before me, his second

§2255 motion.

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

Discussion

To bring a second or successive §2255 motion, a defendant first “shall move in the
appropriate court of appeals for an order authorizing the district court to consider the
application.” 28 U.S.C. §§2244, 2255(h). As Smith previously moved for §2255 relief, he must
move for and obtain an order from the Ninth Circuit Court of Appeals authorizing me to consider
his present motion. He has not done so. Accordingly, l cannot consider his present motion and
must deny it as an unauthorized second or successive §2255 motion.

Certiflcate of Appealability

To appeal this order, Smith must receive a certificate of appealability1 To obtain that
certificate, he “must make a substantial showing of the denial of a constitutional right, a
demonstration that . . . includes showing that reasonable jurists could debate whether (or, for that
matter, agree that) the petition should have been resolved in a different manner or that the issues
presented were adequate to deserve encouragement to proceed further.”2 This standard is

“lenient.”3

l have denied Smith’s motion because it is a second or successive §2255 motion for
which he has neither sought nor obtained an order from the Ninth Cii‘cuit authorizing me to
consider his motion. l will thus deny Smith’s request for a certificate of appealability.

IT IS THEREFORE ORDERED that defendant Jermaine Smith’s motion under 28

U.S.C. § 2255 (ECF No. 1608) is DENIED.

 

1 28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22(b)(1); 9th Cir. R. 22-1(a).
2 Slack v. Mchmiel, 529 U.S. 473, 483-84 (2000) (quotation omitted).
3 Hayward v. Marshall, 603 F.3d 546, 553 (9th Cir. 2010) (en banc).

2

 

10

11

12

14

15

16

17

18

19

20

21

22

 

IT lS FURTHER ORDERED that defendant Jermaine Smith’s request for a certificate of
appealability is DENIED.

IT lS FURTHER ORDERED that the Clerk of Court is directed to enter a separate civil
judgment denying defendant Jermaine Smith’s § 2255 motion. The Clerk also shall file this
order and the civil judgment in this case and in the related civil case number 2:18-cv-1487-APG.

DATED this 19th day 0f November, 2018.

€////~

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 

